          Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 1 of 7




                            ITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                    ML No. 20-1239
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 TWO GOOGLE APPLICATIONS SERVICED
 BY GOOGLE LLC


Reference:    DOJ Ref. # CRM-182-71133; Subject Accounts:
play.google.com/store/apps/details?id=com.borsistanbul.mobil and
play.google.com/store/apps/details?id=com.borsaistanbul.mobile

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Treaty on Extradition and Mutual Assistance in Criminal Matters between the

United States of America and the Republic of Turkey, Turk.-U.S., June 7, 1979, 32 U.S.T. 3111

(hereinafter, the “Treaty”), to execute a request from the Republic of Turkey (“Turkey”). The

proposed Order would require Google LLC (“PROVIDER”), an electronic communication

service and/or remote computing service provider located in Mountain View, California, to

disclose certain records and other information pertaining to the PROVIDER accounts associated

with play.google.com/store/apps/details?id=com.borsistanbul.mobil and

play.google.com/store/apps/details?id=com.borsaistanbul.mobile, as set forth in Part I of

Attachment A to the proposed Order, within ten days of receipt of the Order. The records and
          Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 2 of 7




other information to be disclosed are described in Part II of Attachment A to the proposed Order.

In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Treaty art. 25(4) (authorizing courts to issue orders necessary to execute the request).

In addition, this Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d). Specifically, the

Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.




                                                  2
           Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 3 of 7




18 U.S.C. § 3512(a)(1). This application to execute Turkey’s request has been duly authorized

by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs,1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Turkey in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Turkey are investigating an unknown suspect(s) for a trademark

infringement offense, which occurred from August 6, 2018, to September 14, 2018, in violation

of the criminal law of Turkey, specifically, Article 30 of the Turkish Industrial Property Code.

A copy of the applicable law is appended to this application. The United States, through the

Office of International Affairs, received a request from Turkey to provide the requested records




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
             Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 4 of 7




to assist in the criminal investigation and/or prosecution. Under the Treaty, the United States is

obligated to render assistance in response to the request.

        6.      According to authorities in Turkey, on or about August 6, 2018, an unknown

person(s) (the “Suspect”) published an application (“app”) for use on mobile telephones online at

the Google Play Store. The app used the name of the sole stock exchange entity of Turkey (the

“Victim”).

        7.      The Suspect’s app displayed the Victim’s trademark, logo, app screenshots, and

app description. The Suspect’s app link was

play.google.com/store/apps/details?id=com.borsistanbul.mobil, which only slightly differed

from the Victim’s official app link.

        8.      On or about August 28, 2018, the Suspect published another app online at the

Google Play Store. This app again used the Victim’s official name, trademark, logo, app

screenshots, and app description, but utilized the link

play.google.com/store/apps/details?id=com.borsaistanbul.mobile, which also slightly differed

from the Victim’s official app link.

        9.      When users downloaded either of the Suspect’s apps, they were asked to grant the

app various permissions such as access to the users’ phone SD card information, SD card read,

write, and delete permissions, as well as access to the users’ network connections.

       10.      Once a user granted either of the Suspect’s apps the requested permissions, the

apps did not open, but instead directed the user to the link for downloading the Victim’s official

app.

       11.      On August 16, 2018, and September 14, 2018, the Victim’s attorney filed

complaints with police. The Victim’s attorney explained that the Suspect’s two apps used the



                                                 4
          Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 5 of 7




Victim’s trademark without the Victim’s permission. The Victim’s attorney also provided

Turkish authorities with proof that the Victim’s trademark subject was registered with the

Turkish Patent and Trademark office on May 21, 2014.

    12.        The Victim’s attorney provided documentation showing that the Victim’s official

mobile app was published on March 2, 2018, on the Google Play Store and utilized a link that

differs only by a few characters from the Suspect’s two app links.

    13.        The Victim’s attorney told Turkish authorities that the Victim’s app does not

request any permissions from individuals or access to individuals’ SD card or network

connections upon downloading or in order to use the app.

    14.        Authorities in Turkey seek records associated with the Google apps

play.google.com/store/apps/details?id=com.borsistanbul.mobil and

play.google.com/store/apps/details?id=com.borsaistanbul.mobile, to help identify and locate

the perpetrator(s) of this trademark infringement.

    15.        PROVIDER services the apps

play.google.com/store/apps/details?id=com.borsistanbul.mobil and

play.google.com/store/apps/details?id=com.borsaistanbul.mobile.

                                   REQUEST FOR ORDER

    16.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Turkey

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the




                                                 5
          Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 6 of 7




United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.



                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199




                                               By:
                                                     Alex B. Mitchell
                                                     Trial Attorney
                                                     DC Bar Number 1010731
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 800
                                                     Washington, D.C. 20530
                                                     (202) 616-3461 telephone
                                                     (202) 514-0080 facsimile
                                                     Alex.Mitchell@usdoj.gov




                                               6
          Case 1:20-ml-01239-RBC Document 1 Filed 09/23/20 Page 7 of 7




                Relevant Provision of the Turkish Industrial Property Code

Article 30

Those who produce the goods or render the services, expose them for sale or sell, import or
export, purchase, keep, transfer or store such goods for commercial purposes by infringing the
rights of the trademark holder through excerption and confusion, shall be sentenced to
imprisonment from one year to three years and pay a judicial fine up to twenty thousand days.
